Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 27, 2022.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
 
Claim Amendments
	Applicant’s amendment to the claims, filed 09/27/2022, is acknowledged.
	Claims 1-13, 15, 17-22 are cancelled.
	Claim 14 is amended.
	Claims 23-24 are newly added.
	Claims 14, 16, 23-24 are pending.
Claims 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 14 and 16 are under examination.

Election/Restrictions
The following is a summary of the restriction/election requirements presently in effect over the instant application:
Applicant has elected without traverse Invention I, drawn to a method of treating a tumor comprising a step of knocking out or inhibiting a FATS gene, in the reply filed on 09/06/2021. See Requirement for Restriction/Election mailed 07/16/2021.

Claims withdrawn from consideration:
Newly added claims 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. In particular, newly added claims 23-24 are directed to non-elected Invention III, drawn to an immune-associated cell with knockout or inhibition of a FATS gene, as set forth in the Requirement for Restriction/Election mailed 07/16/2021. As noted above, Applicant has elected Invention I, drawn to a method of treating a tumor comprising a step of knocking out or inhibiting a FATS gene, without traverse in the reply filed on 09/06/2021.
Applicant’s remarks regarding newly added claims 23-24 are acknowledged but moot because claims 23-24 are withdrawn from consideration for the reasons set forth above. See pages 7-8 of Applicant’s reply filed 09/27/2022.


Priority
	The instant application 16/134,983 was filed on 09/19/2018. This application is a CONTINUATION IN PART (CIP) of International Application No. PCT/CN2017/082989 filed 05/04/2017, claiming priority based on Chinese Patent Application No. CN201610315637.9 filed 05/12/2016.

	Non-compliance with 37 CFR 1.55:
	The instant application is not in compliance with 37 CFR 1.55 because Applicant has not filed a certified copy of the CN201610315637.9 application, as required. Applicant should provide a certified copy of the CN201610315637.9 application in reply to this Office action.
	
	Non-English International Application Publication:
	WO 2017/193862 A1, the publication of International Application No. PCT/CN2017/082989, is published in a non-English language. A certified English translation of the international application has not been made of record. See 37 CFR 1.55. 


Information Disclosure Statement
The information disclosure statement (IDS) filed 01/24/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons. 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 37 CFR 1.98(a)(2) requires a legible copy of each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications. 	In this case, Foreign Patent Documents #1-3 are defective for one or more of these requirements. The IDS specifically cites relevant passages/figures of each cited foreign patent document to be considered, indicating that an English translation is attached. However, Applicant’s submitted copies of Foreign Patent Documents #1-3 (submitted on 09/19/2018) only provides an English translation of the abstract of Foreign Patent Documents #1-3, and the copies do not provide an English translation of the specifically cited relevant passages/figures. The specifically cited relevant passages/figures cannot be considered because said passages/figures are only provided in a non-English language.

Withdrawal of Prior Rejections/Objections
	Rejections and objections not reiterated from the previous Office action mailed 10/28/2021 are hereby withdrawn. The following rejections are reiterated for the same reasons set forth in the previous Office action and are the only rejections presently applied to the instant application. In particular, the limitation that the tumor is melanoma was previously presented and considered in the immediate prior version of claim 15.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	This rejection is repeated for the same reasons set forth in the previous Office action mailed 10/28/2021. In particular, the limitation that the tumor is melanoma was previously presented and considered in the immediate prior version of claim 15, which was included in the basis of this rejection. A response to Applicant’s traversal follows this rejection.
	The claims are directed to a process, which is a statutory category of invention. 
With respect to the judicial exception, the claims are directed to natural process, or natural phenomenon, and thus directed to a judicial exception. Specifically, claims recite a process comprising a single step of “knocking out or inhibiting” a FATS gene in the subject with a tumor. Zhang et al. “FATS is a transcriptional target of p53 and associated with antitumor activity” Molecular Cancer 2010, 9:244, 7 pages, discloses that the FATS gene is a tumor suppressor gene which is naturally silent or downregulated in human cancer cells. See Abstract; see also pages 3-4, joining paragraph. In other words, a process of inhibiting expression of a FATS gene is a process which naturally occurs in cancer cells.
	The claims do not recite additional elements that integrate the judicial exception into a practical application or confer markedly different characteristics to its naturally occurring counterpart. The claims merely recite a single step of “knocking out or inhibiting” a FATS gene in the subject with a tumor, which reads on a natural phenomenon as discussed above. The claims do not positively recite any method step that must be performed by the hand of the artisan. For example, the claims do not recite a step of administering an agent which knocks-out or inhibits the FATS gene in the subject.
	The claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, simply generally link the use of the judicial exception to the field of cancer treatment. As discussed above, the process recited in the claims is not markedly different from its naturally occurring counterpart. 
	Thus, claims 14 and 16 are not patent eligible subject matter.
	Response to arguments: Applicant’s remarks filed 09/27/2022 have been carefully considered, but are not found persuasive. 
	Applicant argues that there is no need to perform the markedly different characteristics analysis because the claims are directed to a process, as opposed to a product. See page 4 of Applicant’s reply. This is not persuasive. The rejection above acknowledges that the claims are directed to a process and not a product. However, under the broadest reasonable interpretation, the claims are directed to a process that spontaneously occurs in nature (a natural phenomenon) and the claims do not recite any method step (manipulative action) that must be performed by the hand of the artisan.

	Applicant argues that the claims as a whole recite additional elements that amount to an inventive concept than the recites judicial exception because there is no evidence that “knocking out or inhibiting a FATS gene” was routinely or conventionally used for the treatment of melanoma. See pages 4-5 of Applicant’s reply. This is not persuasive. In this case, as set forth in the rejection above, the claims are directed to a process that spontaneously occurs in nature (a natural phenomenon) and the claims do not recite any method step (manipulative action) that must be performed by the hand of the artisan, under the broadest reasonable interpretation. In other words, the instant claims do not require an artisan to practice a method step of “knocking out or inhibiting a FATS gene” to treat melanoma because a process of “knocking out or inhibiting a FATS gene,” as claimed, spontaneously occurs in nature.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This rejection is repeated for the same reasons set forth in the previous Office action mailed 10/28/2021. In particular, the limitation that the tumor is melanoma was previously presented and considered in the immediate prior version of claim 15, which was included in the basis of this rejection. A response to Applicant’s traversal follows this rejection.
The instant claims are directed to a method of treating a tumor in a subject comprising a step of “knocking out or inhibiting” a FATS gene in the subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors listed below have been considered in the analysis of enablement:
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Nature of the Invention/Breadth of the claims: The instant claims are directed to a method of treating a tumor in a subject comprising a step of “knocking out or inhibiting” a FATS gene in the subject. It is noted that the instant claims do not positively recite a step of administering a composition which knocks out or inhibits a FATS gene in the subject. However, under the broadest reasonable interpretation, the instant claims embrace the administration of any composition which knocks out or inhibits a FATS gene in vivo including, but not limited to, interfering RNA molecules (i.e. RNAi technology), nucleic acids expressing interfering RNA molecules, living cells overexpressing interfering RNA molecules, and genome editing constructs (e.g. Zinc Finger Protein technology, CRISPR/Cas9 technology, etc.). The claims further embrace any mode of administration of the broad genus of compositions including, but not limited to, direct injection into the tumor and intravenous administration at a distal site. 
Guidance of the Specification/ Existence of Working Examples: The specification shows slowed tumor growth in mice comprising a knockout mutation in the FATS gene (KO mice), relative to wild-type mice (WT mice), and for both melanoma mouse model (via administration of B16 cells) and pancreatic cancer mouse model (via administration of H7 cells). See section 1.1.3.1.1 on page 25; section 1.2.1 on page 37; Figure 29 and brief description thereof on page 20. However, these mouse models do not exemplify a method of treatment but rather characterize the phenotype of mutant mice comprising a knockout of the FATS gene relative to wild-type mice. The only working example exemplifying a method of treatment is the adoptive infusion of bone marrow-derived macrophages (BMDMs) transfected with a siRNA targeting the FATS gene according to SEQ ID NO: 2 (FATS-siRNA) in a melanoma mouse model. See section 4.2.1 on page 72; see also Figure 25 and brief description on pages 18-19. However, a step of infusing macrophages treated ex vivo with a FATS-siRNA into a subject suffering from melanoma does not read on a step of “knocking out or inhibiting” a FATS gene in the subject (in vivo) suffering from a tumor. In other words, Applicant’s working example does not treat melanoma in a subject by knocking out or inhibiting a FATS gene in the subject, but rather the specification describes the treatment of melanoma in a subject by inhibiting a FATS gene in a macrophage ex vivo and subsequently administrating the ex vivo treated macrophages into the subject. Indeed, the specification contributes the anti-tumor activity to the macrophages treated with the FATS-siRNA. The macrophages are not engineered to overexpress the FATS-siRNA but are rather ex vivo transfected with the FATS-siRNA to promote macrophage polarization. See page 42, “This result further demonstrates that mice macrophages with FATS gene defect are more likely to polarize into M1 type macrophages that promote tumor killing, while the polarization into M2 type macrophages that promotes tumor growth was inhibited”; see page 73, “the knockout or inhibition of FATS gene can regulate the macrophage polarization to M1 type and the increase and activation of T cells, thereby inhibiting tumor growth”. It is further noted that macrophages naturally possess anti-tumor properties, regardless of FATS gene inhibition. There is no exemplification in the specification of the treatment of any tumor in a subject by the administration of a composition which knocks out or inhibits the expression of a FATS gene in the subject (in vivo).
State of the Art/Predictability of the Art: 
Zhang et al. “FATS is a transcriptional target of p53 and associated with antitumor activity” Molecular Cancer 2010, 9:244, 7 pages, discloses that expression of the FATS gene is naturally silent or downregulated in human cancer, and further that overexpression of the FATS gene suppresses tumorigenicity in vivo. See Abstract; see also pages 3-4, joining paragraph.
Zhang et al. “The value of FATS expression in predicting sensitivity to radiotherapy in breast cancer” Oncotarget (March 2017), Vol. 8, (No. 24), pp: 38491-38500, discloses transfecting cancer cells in vitro with siRNAs targeting FATS gene and reports that treated cells were less sensitized to radiation treatment relative to control cells. The disclosure further reports that cancer cells transfected with a vector expressing the FATS gene were more sensitive to radiation treatment than control cells. See page 38493, second and third paragraph, and Figure 4.
In summary, the art recognizes that (1) the FATS gene is a tumor suppressor gene, (2) the FATS gene is naturally silent or downregulated in human cancers, and (3) enhancing expression, as opposed to inhibiting expression, of the FATS gene in cancer cells inhibits tumor growth.
The Amount of Experimentation Necessary: The teachings of the instant specification do not resolve the unpredictability in the art of treating a tumor in a subject by knocking out or inhibiting expression of a FATS gene in the subject, and considering the lack of teachings or guidance provided by the specification to overcome the art-recognized unpredictability, and for the specific reasons cited above, it would have required undue experimentation for one of skill in the art to practice the instantly claimed method of treatment.
	Response to arguments: Applicant’s remarks filed 09/27/2022 have been carefully considered, but are not found persuasive. 
	Applicant argues that the filed specification describes melanoma models having FATS gene defect or FATS gene knock out showed alleviated or treatment of melanoma and formulates the mechanisms about how having FATS gene defect in a subject may treat melanoma. In particular, FATS gene defect promotes the polarization of macrophages to M1-type macrophages and inhibits the polarization to M2 type macrophages, imparting a favorable change in macrophages to defend melanoma. See page 6 of Applicant’s reply. This is not persuasive. As set forth in the rejection, there is no exemplification in the specification of treating a subject having a tumor by the administration of a composition which knocks out or inhibits the expression of a FATS gene in the subject. Although the specification describes FATS gene knock-out (KO) mice, the specification does not show treatment of a subject/mouse having a tumor by the administration of a composition which knocks out or inhibits the expression of a FATS gene in the subject/mouse. Rather, as set forth in the rejection above, one of ordinary skill in the art would not have reasonably expected that knocking out or inhibiting the FATS gene in a subject having a tumor would treat the tumor. The FATS gene is an art-recognized tumor suppressor gene. The only exemplification of a method of treating a tumor in the filed specification is the adoptive infusion of macrophages transfected with a siRNA targeting the FATS gene. Indeed, Applicant’s argument relies on the grounds that FATS gene knockdown in macrophages effects a favorable change in the macrophages to defend against melanoma (via changes in macrophage polarization). However, the rejected claims are not directed to the administration of macrophages genetically modified to possess reduced or eliminated FATS gene expression. Applicant’s argument is not commensurate with the rejected claims.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1631         
                                                                                                                                                                                               /JAMES D SCHULTZ/Primary Examiner, Art Unit 1633